Title: To George Washington from Arthur St. Clair, 21 May 1781
From: St. Clair, Arthur
To: Washington, George


                        
                            Sir
                            New Windsor May 21st 1781
                        
                        A gentleman is just now arrived here who left New York last Thursday. He says that the British, from every
                            thing he could learn, are certainly about to evacuate that Place—that he is pretty well assured there are not more than
                            eight hundred Troops there, and another Embarkation on foot; that he actually saw some Vessels with Horses on Board, and
                            some of the Troops with their Knapsacks on ready to go on board. Their marine Force consists of four Frigates and a fifty
                            Gun Ship the last lying abreast of Sir Henry Clintons Quarters and on which, it is said, his Baggage is already put. Major
                            Skinner is also at Head Quarters who says he had lately a Conference with Genl Skinner, and that he told him he was
                            directed by Sir Henry Clinton to make the Enquiry of him—whether there was any probability that Congress would listen to
                            Terms of Accommodation separately from France. I cannot form an Opinion on these Matters, but I thought it of Consequence
                            that your Excellency should be informed of them as soon as possible, as their quadrating with or contradicting the
                            Intelligence you may have received will enable You to judge of their probability. I have the Honour to be Sir Your most
                            obedient humble Servant
                        
                            Ar. St Clair

                        
                    